Citation Nr: 0737858	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945.  The veteran died in March 1987 and the 
appellant is his surviving spouse.  She is presently in 
receipt of pension benefits at the housebound rate as a 
surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

Although the appellant had requested a hearing before the 
Board, she withdrew that request in correspondence dated in 
March 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The evidence demonstrates that the appellant is not blind 
in both eyes, a patient in a nursing home, bedridden, or so 
helpless as to be in need of the regular aid and attendance 
of another person.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based 
upon the need for aid and attendance have not been met.  38 
U.S.C.A. §§ 1502(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in January 2005 and March 2006.  Those letters 
notified her of VA's responsibilities in obtaining 
information to assist in completing her claim, identified the 
claimant's duties in obtaining information and evidence to 
substantiate her claim, and requested that she send in any 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the claimant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

VA law provides that the need for aid and attendance means 
being helpless or nearly so helpless as to require the aid 
and attendance of another person.  See 38 U.S.C.A. §§ 1502(b) 
(West 2002); 38 C.F.R. § 3.351(b) (2007).  The surviving 
spouse will be considered to be in such need if she: (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability to feed one's self through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to the daily environment.  38 
C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions be 
found to exist before a claimant meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the claimant is unable to perform, 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  The criteria 
for determining whether a claimant is in need of the aid and 
attendance of another person may be met if she is bedridden.  
"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c) (2007).

A private medical statement from February 2003 indicates that 
the claimant could walk without assistance of another; that 
she needed no assistance when leaving the house.  She could 
feed herself and perform toilet functions without assistance.  
She was reportedly mentally capable and stayed in bed eight 
hours per day and used a cane.

A medical statement from a private orthopedist dated in April 
2003 noted that the appellant had lumbar spondylosis, left 
hip osteoarthritis, and was three months post left great toe 
osteotomy.  She could walk without assistance of another in 
her house; however, she needed assistance when leaving the 
house.  She could feed herself and perform toilet functions 
without assistance but required assistance in bathing.  She 
was reportedly mentally capable and stayed in bed eight hours 
per day and used a walker and lift chair as well as a cane.  
She wore a post-operative boot.

Another private medical statement dated in November 2003 
indicated that she also was status post total knee 
arthroplasty in addition to the disorders detailed above.  
The examiner reported she could walk without assistance for 
less than 50 yards and that she needed assistance when 
leaving the house.  She could feed herself, perform toilet 
functions and bathe without assistance.  She was reportedly 
mentally capable and used a cane and walker.  

Records from the appellant's private physician, D.N.G., M.D., 
dated from August 2001 to April 2004, noted that the 
appellant suffered from hypertension.  An October 2003 note 
revealed that she was post ORIF (open reduction internal 
fixation) of the left knee.  In April 2004, she was described 
as being in no apparent distress.  Evaluation of her 
cardiovascular, gastrointestinal, neurological systems and 
extremities were negative.  She was to return to the office 
in two months.   
A private medical statement dated in June 2004 indicated that 
the appellant could not walk without assistance because she 
used a walker and that she needed assistance when leaving the 
house.  She could feed herself, perform toilet functions and 
bathe without assistance.  She wore glasses, and she remained 
in bed 10 hours per day.  She was mentally capable and used a 
cane and lift chair.  

In July 2005, the appellant was afforded a VA psychiatric 
examination but no psychiatric disorder was found.  She 
reported that she lived by herself, did her own cooking and 
cleaning, although someone came in to help.  She bathed 
herself and washed her clothes and paid her bills.  She 
watched television and liked to walk in the yard.  She had a 
driver's license and drove short distances, near her home.  

During a July 2005 VA Aid and Attendance examination, the 
appellant was noted to be 75 years old.  She was not 
bedridden or hospitalized.  She reportedly had poor balance; 
she used a walker at night.  In the past, she had undergone 
bilateral hip and knee replacements.  She fell a month prior 
to the examination and had a severe bruise on her head and 
right leg.  She could reportedly travel beyond her premises 
and could go as far as 10 miles in a car (but used a cane and 
walker to get to the car at times).  She ordinarily stayed 
home and lived by herself.  Her son checked on her 
frequently.  She prepared her own meals and dressed herself.  
She used a special instrument to get her hose on.  
Objectively, the examiner reported that she had limited 
motion of her upper and lower extremities.  Her gait was very 
slow and careful.  She needed help with housework.  
Currently, someone assisted her two-to-three times per week 
to help with laundry, vacuuming, sweeping and dusting.  She 
walked very slowly with a cane.  The examiner reported she 
could walk without assistance of another person for 50 to 75 
yards.  She uses a walker when it was dark and a cane in the 
daytime.  She was able to leave home to go to the store.  She 
could driver her car to the store.  The examiner commented 
that she could attend to the functions of daily living such 
as bathing, dressing, performing toilet functions and 
ambulating.  

Although an eye examination was not afforded, the Board 
concludes that she is not so visually impaired to qualify for 
aid and attendance since the appellant has not reported any 
visual deficits/impairment whatsoever and also because she 
drives a car, and the eye criteria which would qualify her 
for aid and attendance benefits  would require her to be 
nearly blind, for all practical purposes.

Based upon the evidence of record, the Board finds the 
appellant does not require the aid of another in her daily 
activities, including to dress or undress herself, to keep 
herself ordinarily clean and presentable, to feed herself, 
and to attend to the wants of nature.  She is not blind in 
both eyes, a patient in a nursing home, bedridden, or so 
helpless as to be in need of the regular aid and attendance 
of another person.  Therefore, the claim for special monthly 
pension based on the need for regular aid and attendance of 
another person must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the claim.


ORDER

Entitlement to special monthly pension based upon the need 
for aid and attendance is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


